Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 10/21/2021 and supplemental response and amendment/remarks filed 12/17/2021.  The supplemental response is entered and is the pending claim set.  
Claims 1-3, 7-9, 12, 13, 15, 16, 19, and 20 are currently pending.
The IDS statements filed 06/25/2021 and 12/17/2021 have been considered. Initialed copies accompany this action.
The rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending U.S. Application 14/466,717 is withdrawn in view of the approved Terminal Disclaimer filed 12/22/2021.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, Frandsen et al. (US 5,194,478), Speer et al. (US 5,211,875), 
Frandsen et al teaches a polymer composition for scavenging oxygen consisting of an oxygen scavenging polyamide or copolyamide with a metal compound (abstract, col. 2 lines 15-22, and col. 3 line 59 to col. 4 line 3).  Frandsen et al.’s oxygen scavenger is a polyamide or copolyamide, i.e., an amide polymer, and the reference accordingly fails to teach or suggest the specific benzylic amide compound structures as instantly claimed. 
	Speer et al. teaches methods and composition for oxygen scavenging containing oxidizable organic compounds, transition metal catalysts, and optional additives (abstract and col. 5 lines 13-17).  Speer et al. teaches the oxidizable organic compound include benzylic, allylic, and/or tertiary hydrogen containing carbon compounds or polyamides (col. 3 lines 40-45 and 53-56), and the reference fails to teach or suggest the specific benzylic amide compound structures as instantly claimed. 
	Goodrich et al. teaches a masterbatch and method of preparing a masterbatch of cobalt stearate with an oxidizable resin (abstract) where the amount of cobalt is up to about 5% by weight based on the metal content only excluding ligands/counterions and the amount of oxidizable resin is the remainder of the composition (page 3 lines 17-32 and page 5 lines 15-17).  Goodrich et al. teaches the oxidizable resin is a hydrocarbon with a polymeric backbone and may further comprise linking groups linking the 
	The Board reversed the exact rejection(s) previously set forth in the present application over Deshpande et al. in a decision rendered/mailed 10/06/2021 in the present application’s parent application, 14/466,717.  Deshpande et al. teaches an oxygen scavenging master batch composition and methods of making thereof comprising a transition metal and a non-polymeric oxidizable organic component (col. 9 line 10 to col. 11 line 14 and col. 12 lines 17-18).  Deshpande et al. teaches the non-polymeric oxidizable organic component comprises a benzylic amide compound structure (col. 10 lines 45-65).  The reference generally teaches the composition comprises a base polymer as another required component (abstract and col. 1 lines 64-67), which itself fails to meet the claimed consisting of language.  The reference also teaches the transition metal may be present in a concentrate or carrier with the oxidizable organic component, the base polymer, or a base polymer/oxidizable organic component blend (col. 9 lines 43-49).  However, the reference does not indicate what is, and is not, included in such a “concentrate”, and there is not sufficient factual basis to establish the reference discloses an oxygen scavenging master batch composition that contains only a transition metal compound and an oxygen scavenger compound as required by the independent claims (see pages 6-7 of the Board Decision rendered 10/06/2021 in 14/466,717).
	See also Applicant’s comments to the allowability of the instant claims on pages 11-12 of the remarks filed 10/21/2021 regarding Deshpande et al. and on pages 8-9 of the remarks filed 12/17/2021 regarding Frandsen et al., Speer et al., and Goodrich et al.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 14, 2022